Exhibit 10.2

 

LOGO [g291203g38y76.jpg]

December 8, 2011

Dear Kristian,

Congratulations! Below you will find the details of our offer to transfer you to
a new role as Executive Vice President, Digital with the following terms and
conditions.

 

EA Entity:    EA Corporate – Redwood City, CA Position:    Executive Vice
President, Digital Effective Date:    January 2, 2012 (to be confirmed) Base
Salary:    $400,000 USD annualized, minus applicable taxes and deductions Target
Bonus:    75% of annual base salary, in accordance with the terms and conditions
of the EA Bonus Plan. To be eligible to receive a bonus payment, you must be
employed by Electronic Arts at the time any bonuses are paid. Manager:    John
Riccitiello Public Holiday:    You will be entitled to US public holidays
Benefits & Payroll:    U.S. benefits plan and U.S. Payroll

In addition I will recommend to the Compensation Committee that you be granted a
one-time equity award in the form of 150,000 Restricted Stock Units (RSUs), in
accordance with our 2000 Equity Incentive Plan. This Award will vest as to 1/3
of the RSUs on each of the 12 month, 24 month and 36 month anniversaries of the
original grant date. The Committee typically grants RSUs on the 16th of each
month or on the next business day following this date when it falls on a weekend
or holiday; however, the date on which the Committee acts could be later
depending on a variety of factors, including the proximity of your start date to
the 16th. You will receive more details regarding this Award from Stock
Administration after the grant date

Acceptance of this transfer would require you to relocate from our London office
to our Redwood Shores, CA office. Your relocation to our Redwood City, CA office
must be completed by February 29, 2012. You will be provided relocation
assistance by EA and will be provided with information that outlines the
relocation benefits you are eligible to receive.

Per EA policy, if you voluntarily leave your employment with EA or are
terminated for any reason other than a reduction in force that eliminates your
job position (a) prior to the one year anniversary of your transfer date, you
agree to pay EA an amount equal to all relocation and tax gross-up expenses
incurred by EA through your date of termination; or (b) on or after the one year
anniversary of your

 

InterCo Transfer Confirmation Letter – Kristian Segerstrale



--------------------------------------------------------------------------------

transfer date and prior to the second anniversary of your transfer date, you
agree to pay EA an amount equal to a pro-rata portion (days remaining in the two
year period/730 days) of all relocation and tax gross-up expenses incurred by EA
through your date of termination. Payment must be made to EA upon your last day
of employment. Once you accept this transfer, please contact EA’s Global
Mobility Group at GlobalMobilityGroup@EA.com to start the process.

Your employment with EA is at will, which means that either you or EA may
terminate the employment relationship at any time, with or without cause or
notice, and EA reserves the right to eliminate or change any term or condition
of employment at any time with or without cause or notice.

This offer is contingent upon your returning a signed copy of Electronic Arts’
New Hire/ Proprietary Information Agreement. Two copies are enclosed for
signature (please keep one for your own records). Please return a signed copy
prior to the effective date of your new position, noted above.

This letter contains the entire understanding between you and Electronic Arts as
to the terms of your transfer of employment and specifically supersedes all
previous discussions you may have had with anyone at Electronic Arts regarding
those terms.

Please plan on attending Orientation to be held on your first Monday. This is a
very important meeting that you need to attend, since it will discuss
information that is specific to this location. The orientation is held in
building 250 at 8:30am.

If you accept this transfer and relocation package, please sign below and return
both pages of this letter to Gabrielle Toledano in Human Resources. Please keep
a copy for yourself.

If you have any questions regarding this offer, please feel free to contact me.

Sincerely,

 

/s/    John Riccitiello

John Riccitiello

Chief Executive Officer

Electronic Arts

 

Accepted by:    Date:    December 8, 2011

 

/s/     Kristian Segerstrale

      Kristian Segerstrale      

cc:

Gabrielle Toledano

 

InterCo Transfer Confirmation Letter – Kristian Segerstrale